[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 442 
It is not claimed that the defendants can be made liable in this action for any thing but their own personal negligence or omission of duty; and the only allegation against them is that "they were guilty of personal neglect of official duty in failing and neglecting to appoint an adequate police force, and in failing and neglecting to regulate and direct the same as prescribed and commanded by section 8, chapter 300, Laws of 1875." That section provides "that it shall be the duty of the said trustees to appoint, and they are hereby authorized to appoint an adequate police force, and to regulate and direct the same for the protection of the said bridge and of the travel over the same, and of all persons, vehicles, railroad cars and animals using or passing over the same; and the policemen so appointed shall have and possess all the powers of policemen of the cities of New York and Brooklyn. The compensation of the said policemen shall be fixed by the said trustees, and shall be a charge against said bridge and paid by said trustees."
As the policemen were to some extent to be public officers, it was the duty of the trustees, as a body, at some legal meeting to appoint them. The appointment could be made in some formal manner, or by recognizing them in some way as policemen after their selection by some other person. The trustees could not delegate their appointment to some subordinate officer connected with the bridge so that their existence would be due solely to the action of such officer.
We may assume that the forty-four policemen were appointed by Martin, the superintendent of the bridge, and hence that they were not legally appointed. But the injury to the plaintiff did not come from the fact that they were not legally appointed. For aught that appears, this police force was just as efficient, and just as useful as it would have been if there had been no flaw in its appointment. The policemen acted and performed duty as regular policemen, and the bridge would have been no *Page 443 
safer for public travel if they had derived their existence from some formal action of the board of trustees. The trustees are not responsible to the plaintiff for any omission of duty, unless that omission was the proximate cause of her injuries. For the purposes of this action, therefore, the forty-four policemen appointed by Martin alone, or by him after consultation with some of the trustees, must be held as regular policemen authorized to do duty as such.
The bridge was opened to the public on the 24th day of May, and the accident happened on the 30th day of May, 1883. The trustees were without experience as to the management of the bridge, and the exigencies that might arise in its use. They could not foresee, and no one could anticipate such a calamity as occurred. On one of the days after the opening of the bridge 183,000 persons passed over in safety, and on other days before the day of the accident a larger number than passed over on that day, which was 87,000, crossed without harm.
There was no evidence that the policemen on duty were not perfectly competent for the duties which devolved upon them, nor that they were not properly directed. There is no satisfactory evidence that twenty-two were not a sufficient number of policemen to be in attendance upon the bridge at one time. But if the number was inadequate, there is nothing in the case which made it the duty of the trustees to know that it was inadequate, and charge them with negligence in not having a greater number there. With the experience they then had, it could not be said that they knew, or might have known, that a larger number was required.
The precise cause of the calamity on that day does not appear in the evidence. It seems to have been due to some accident or panic which no human foresight could have anticipated or prevented. As against these defendants, there was nothing whatever for submission to the jury.
A more extended discussion now is not needed, as the opinions in the courts below are ample to justify the judgment rendered, which should now be affirmed.
All concur, except DANFORTH, J., absent.
Judgment affirmed. *Page 444